   

LSS Doc 4506 Filed 05/18

   

CLERK
Dis PAMARUP TY coun:
Justice Lauri Selber Silverstein ONE DEL AWARE May 12, 2021

BSA Bankruptcy Case

 

Dear Justice Silverstein,

| am writing this letter to you on my own behalf and for the many of us who might not know
how to articulate our common sense of betrayal by the boy scouts of America. My name is
Ped | will turn 71 years of age in a few months. | have carried the trauma of

my molestation since age 11-12. It was perpetrated by my scout leader Po

 

My father had died the year before. If he had known of this-he would have turned violent. |

was in the basement of Re th one of my friends. | was an

altar boy and was showing him where we had the cassocks and surplices. When [Fame
down the stairs (near where we called ‘the tunnel’) my friend left. It was raining.

   

i did not know what to do. After what seemed a long time he let go and
repeated the same thought, “so glad you are in the troop. “Then we lined up for the meeting.
| felt sick.

This happened two more times. Once in the basement again...then at camp
remember the name because there was a flag in the church basement that shared the name.
| pushed him away at camp. He came into my tent. | hated him...later quit the Boys Scouts
and my life would turn.

| have thought about that man my entire life.

| suffered from alcoholism, Intimacy problems, anger, rage, anxiety etc. As ateen | became a
petty thief, did horrible in school, fainted often when | would be in church, and was a loner.

| became a RC Priest, quit and spent much of my life with a death wish. | volunteered to go to
El Saivador during the war years hoping | would be killed. Spent time in Chile under the
Doc 4506 Filed 05/18/

 

  

2

Dictator ‘Pinochet’ hoping to die on the streets of Santiago. | thought of taking my life many
times but something would always get in the way.

| got married 3 years after leaving the priesthood but would break into rages that nearly
broke the marriage many times over. My sex life suffered from this man. | sought and am
receiving help now as an old man. Without my wife | would be dead. | finally told her.

| just wanted you to know this. Thank you for your time.

Respectfully,

 
